acknowledged significant advice may be disseminated internal_revenue_service memorandum cc tl-n-3195-97 dom fs p si waheard date date acknowledged sca to associate district_counsel kan-missouri district wr msr ksm kcy attn robert fowler from assistant chief_counsel field service cc dom fs p si subject effect of sec_6501 on administrative adjustment requests we have reviewed your service_center advice dated date in your advice you conclude that sec_6501 does not operate to extend the period for assessment under section due to changes in our interpretation of section we disagree the service_center asked whether sec_6501 would extend the period for assessment under section a when a partner or partnership files a request_for_administrative_adjustment hereafter aar under sec_6227 shortly before the expiration of the period for assessment under section a the period for assessing referred to in section a is the period under sec_6501 section a merely serves to extend this period to a minimum expiration date for all partners o'rourke v commissioner tcmemo_1997_152 section sets forth special rules to extend the period of limitations prescribed by sec_6501 sec_6501 see also 99_tc_121 and manas v commissioner tcmemo_1992_454 thus if the period under section is open at the time an aar is filed the period under sec_6501 will also be open and can be extended by sec_6501 as discussed below sec_6501 extends the period for assessment of tax attributable to aar's filed by individual partners but not for aar's filed by the tax_matters_partner tmp on behalf of a partnership sec_6501 extends the period for assessment under sec_6501 when within days of the expiration of the period under sec_6501 the secretary receives a written document official use only signed by the taxpayer showing that the taxpayer owes an additional_amount of such tax emphasis supplied two types of written documents can be filed under sec_6227 only one of which is signed by the taxpayer and shows an additional_amount of tax the first type of aar is one filed by the tmp on behalf of the partnership sec_6227 this in effect is an amended partnership return which shows the distributive_share of partnership items for each partner this document is not signed by all the partners to be assessed nor does it show an additional_amount of tax an argument can be made that this type of aar shows that the taxpayer owes an additional_amount when considered in conjunction with the individual returns of the partners and that it is signed by the taxpayer since it is signed by the tmp as an agent of the partners given the hazards to making this argument however we recommend against relying on such aar's to extend the period for assessment under sec_6501 an aar filed by an individual partner on his own behalf however clearly meets the criteria specified in sec_6501 temp sec_301_6227_c_-1t and form_8082 administrative_adjustment_request specify that the partner shall file an amended individual tax_return with the request which shows the amount by which the partner's tax_liability shall be adjusted the documents are signed personally by the taxpayer thus the service has at least days from the receipt of the aar to assess the liability reflected in the aar sec_6501 please refer any questions on the above matter to bill heard at deborah a butler by william c sabin jr senior technician reviewer passthroughs and special industries branch field service division
